Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00592-CR

                                      Roberto PEREZ,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 63rd Judicial District Court, Val Verde County, Texas
                                  Trial Court No. 14022CR
                       Honorable Enrique Fernandez, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED September 4, 2019.


                                               _____________________________
                                               Rebeca C. Martinez, Justice